UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6509



KIP MCKENZIE DICKENS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-379-AM)


Submitted:   September 26, 2000           Decided:   October 25, 2000


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kip McKenzie Dickens, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kip McKenzie Dickens seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.*   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See Dickens v. Angelone, No.

CA-99-379-AM (E.D. Va. Mar. 24, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court relied in part upon Green v.
French, 143 F.3d 865 (4th Cir. 1998), cert. denied, 523 U.S. 1090
(1999), in its denial of Dickens’ § 2254 petition, the denial of
relief was also correct under the standards announced in Williams
v. Taylor, 120 S.Ct. 1495, 1523 (2000).


                                  2